— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Calabretta, J.), both rendered April 19, 1985, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, under indictment No. 6701/84, upon a jury verdict, and attempted assault in the second degree under indictment No. 4851/84, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
With respect to the judgment rendered upon the defendant’s plea of guilty, we have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal.
We also find to be without merit the defendant’s contentions regarding the judgment rendered upon the jury verdict. The complainant unequivocally identified the defendant as one of the two men who robbed him at approximately 10:00 p.m. on December 26, 1984. The robbery took place on a well-lit street and the defendant, who held a knife to the complainant’s throat, was only an arm’s length away. The complainant was able to give an accurate and detailed description of the assailants, and within 20 minutes of the crime had twice identified the defendant. Although the defendant presented an alibi defense, questions of identification and credibility are for the jury to determine (see, e.g., People v Campbell, 123 AD2d 437; People v Jackson, 114 AD2d 858). When viewed in the light most favorable to the People, the evidence is sufficient to support the verdict (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Campbell, supra).
The defendant’s claim of improper bolstering of the complainant’s testimony is unpreserved for appellate review and, in any event, is without merit. Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.